UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q /A (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 o Transition report under section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number 000-31380 ATLAS MINING COMPANY (Exact name of registrant as specified in its charter) Idaho 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene Street – Ste 101, New York, NY (Address of principal executive offices) (Zip Code) (208) 556-1181 (Issuer’s Telephone Number, Including Area Code) Former name, former address, and former fiscal year, if changed since last report:N/A Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES NO x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller-reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-accelerated Filer Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO x The number of shares of the registrant’s common stock, no par value per share, outstanding as of June 30, 2009 was 59,284,121. DOCUMENTS INCORPORATED BY REFERENCE:None. ATLAS MINING COMPANY AND SUBSIDIARY SECONDS QUARTER 2-Q /A TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page(s) Explanatory Note 3 Item 1. Consolidated Financial Statements Consolidated Balance Sheets at June 30, 2009 (unaudited) and December 31, 2008 4 - 5 Consolidated Statements of Operations and Comprehensive Loss (unaudited) for the six Months Ended June 30, 2009 and 2008 6 - 7 Consolidated Statements of Cash Flows (unaudited) for the Three and Six Months Ended June 30, 2009 and 2008 8 - 9 Condensed Notes to the Consolidated Financial Statements (unaudited) 10 - 20 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 - 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II.OTHER INFORMATION Item 1. Legal Proceedings 26 - 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 28 Signatures Certification Under Sarbanes-Oxley Act of 2002 EXPLANATORY NOTE Atlas Mining Company (“the Company”) is filing this form 10-Q/A to include in its Quarterly Report on Form 10-Q for the three months and six months ended June 30, 2009 modifications made to the Consolidated Statements of Operations and certain additional disclosures made to Note 6 – Convertible Debt.In connection with the filing of this Form 10-Q/A and pursuant to Securities and Exchange Commission (“SEC”) rules, we are including currently dated certifications.This Form 10-Q/A has not been updated for events or information subsequent to the date of filing of the original Form 10-Q except in connection with the foregoing.Accordingly, this Form 10-Q/A should be read in conjunction with our other filings made with the SEC subsequent to the filing of the Form 10-Q. 3 PART I.FINANCIAL INFORMATION ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS ATLAS MINING COMPANY AND SUBSIDIARY (An Exploration Stage Company) Consolidated Balance Sheets June 30, December 31, (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable 44 Investments – available for sale Deposits and prepaids Total Current Assets Property and Equipment Land and tunnels Land improvements Buildings Mining equipment Milling equipment Laboratory equipment Office furniture and equipment Vehicles Less:Accumulated depreciation ) ) Total Property and Equipment Other Assets Assets from discontinued operations being held for sale Total Other Assets TOTAL ASSETS $ $ The accompanying condensed notes are an integral part of these consolidated financial statements. 4 ATLAS MINING COMPANY AND SUBSIDIARY (An Exploration Stage Company) Consolidated Balance Sheets June 30, December 31, (Unaudited) Current Liabilities Accounts payable and accrued liabilities $ $ Stock awards payable Current portion of notes payable Current portion of leases payable Total Current Liabilities Long-Term Liabilities Long-term portion of leases payable Total Long-Term Liabilities Other Liabilities Convertible debt Liabilities from discontinued operations Total Other Liabilities TOTAL LIABILITIES Commitments and Contingencies - 0 - - 0 - Stockholders’ Equity (Deficit) Preferred stock, $1.00 par value, 10,000,000 shares authorized, noncumulative, nonvoting, nonconvertible, none issued or outstanding - 0 - - 0 - Common stock, no par value, 60,000,000 shares authorized, 59,284,121 and 59,215,628 shares issued and outstanding at June 30, 2009 and December 31, 2008, respectively Accumulated deficit prior to exploration stage ) ) Accumulated deficit during the exploration stage ) - 0 - Accumulated other comprehensive loss ) ) Total Atlas Mining Company stockholders’ equity (deficit) ) Noncontrolling interest Total Stockholders’ Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying condensed notes are an integral part of these consolidated financial statements. 5 ATLAS MINING COMPANY AND SUBSIDIARY (An Exploration Stage Company) Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the Period January 1, 2009 (Beginning of Exploration For the three months ended For the six months ended Stage) June 30, June 30, Through June 30, 2009 (Restated) (Restated) REVENUES $
